717 N.W.2d 872 (2006)
475 Mich. 911
ALLSTATE INSURANCE COMPANY, Plaintiff/Counter-Defendant/Appellant,
v.
Timothy BROE, Eleanor Broe and Broe Rehabilitation Services, Inc., Defendants/Counter-Plaintiffs/Appellees.
Docket No. 131530. COA No. 266039.
Supreme Court of Michigan.
July 26, 2006.
The motion for immediate consideration is GRANTED. On order of the Court, the application for leave to appeal the May 16, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to stay the trial court proceedings is DENIED.